Mahoney, P. J. (concurring).
While I agree with the majority’s conclusion that appellant did not formulate or act in an affirmative manner to create a realistic and feasible plan for Donna’s future despite his faithful adherence to a visitation schedule fixed by the Department of Social Services (Social Services Law, § 384-b, subd 7, par [a]; Matter of Orlando F, 40 *195NY2d 103, 110), and, further, with the determination that the record clearly supports the conclusion that it would be psychologically destructive not to terminate parental rights and permit adoption, I cannot condone the complete failure of the agency to make any effort, let alone the statutory required "diligent efforts”, to strengthen the parent-child relationship. I find absolutely unacceptable the argument that it would not be in the child’s best interest to make such efforts when it is clear, as here, that it is the agency’s failure to make the required efforts that significantly contributed to, if, indeed, such failure did not wholly create, the extended time span that the infant was with the foster parents and inexorably transferred her love from the natural to the foster parents. The lack of such efforts not only frustrates the legislative intent in one of the most sensitive areas of law and human relationships, it breaches the duty legislatively imposed to do everything possible to keep siblings together and in the care and custody of natural parents.